EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Meyers on 1/27/22.
The application has been amended as follows: 
In the claims:

1. 		An exit device for a door, the exit device comprising:
an elongate housing configured to be mounted to the door;
a latch having an extended state and a retracted state;
a touch bar assembly attached to the elongate housing, the touch bar assembly including a touch bar that is movable relative to the elongate housing, and the touch bar having a linkage that operably connects the touch bar to the latch to position the latch in the retracted state;
a panel slidably connected to the elongate housing; and 
a dogging assembly having a lock dogging operator and a dogging mechanism, the dogging mechanism being rotatably coupled to the elongate housing, and the lock dogging operator being mountably carried by the panel, the panel  along with the lock dogging operator are configured to be slidable from a first position on the elongate housing wherein the lock dogging operator is drivably engaged with the dogging mechanism such that when the panel along with the dogging operator are in the first position, the dogging assembly is configured to retain the latch in the retracted state and the dogging mechanism is concealed from user access, and the panel along with the dogging operator are configured to be slidable to a second position on the elongate housing wherein the lock dogging operator is disengaged from the dogging mechanism and  user access is provided to the dogging mechanism.

16.	A method for operating an exit device for a door, the method
comprising:
providing 
an elongate housing configured to be mounted to an inside surface of the door;
a latch having an extended state and a retracted state;
a touch bar assembly attached to the elongate housing, the touch bar assembly including a touch bar that is movable relative to the elongate housing, and the touch bar having a linkage that operably connects the touch bar to the latch to position the latch in the retracted state;
a panel slidably connected to the elongate housing; and
a dogging assembly having a lock dogging operator and a dogging mechanism, the dogging mechanism being rotatably coupled to the elongate housing, and the lock dogging operator being mounted to the panel, the lock dogging operator being drivably engaged with the dogging mechanism when the panel is slidably translated along the elongate housing to a first position on the elongated housing, such that in the first position, the dogging assembly is configured to retain the latch in the retracted state and when the panel is in the first position the dogging mechanism is concealed from user access, the lock dogging operator including a lock hub having a lock;
operating the lock to achieve an unlocked state; and
operating the lock hub to selectively change the operating state of the dogging mechanism from an un-dogged state to a dogged state or from the dogged state to the un-dogged state.

22.		An exit device for a door, the exit device comprising:
an elongate housing configured to be mounted to the door;
a latch having an extended state and a retracted state;
a touch bar assembly attached to the elongate housing, the touch bar assembly including a touch bar that is movable relative to the elongate housing, and the touch bar having a linkage that operably connects the touch bar to the latch to position the latch in the retracted state;
a panel slidably connected to the elongate housing; and
a dogging assembly having a lock dogging operator and a dogging linkage, the dogging linkage being rotatably coupled to the elongate housing, and the lock dogging operator being mountalby carried by the panel, the panel  along with the lock dogging operator being configured to be slidable from a first position on the elongate housing wherein the lock dogging operator is drivably engaged with the dogging linkage and wherein the dogging linkage is covered by the panel such that when the panel along with the lock dogging operator are in the first position, the dogging assembly is configured to retain the latch in the retracted state and the dogging mechanism is concealed from user access, and the panel along with the dogging operator are configured to be slidable to a second position on the elongate housing wherein the lock dogging operator is disengaged from the dogging linkage and the dogging linkage is not covered by the panel such that when the panel along with the dogging operater are in the second position, user access is provided to the dogging linkage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/Primary Examiner, Art Unit 3675